         Case 1:18-cr-00333-JGK Document 63 Filed 05/28/19 Page 1 of 2

            Case 1:18-cr-00333-JGK Docume ·11 62 Filed 05/21/19 Page 1 of 2

                                                                                                            /




\iVTLLKlE FARH. & GALLAGIIEH.111·                                                                                   787 Seventh Avenue
                                                                                                                    New York, NY 10019-6099
                                                                                                                    Tei 212 728 8000
                                                                                                                    Fax. 212 728 8111




 May 20, 2019




 Dear Judge Koeltl:

        We write regarding the scheduling of the :rial of this matter, currently set for October 21,
 2019. In light of a conflicting trial date that has been set in another criminal matter where the
 defendant is detained, we seek an adjournment ol.the trial of this matter.

         On January 2, 2019, I was retained to re~resent the defendant in United States v. Jean
 Boustani, et. al., J 8-cr-681 (WFK)--a case befo1·e the Honorable WilJiam F. Kuntz of the
 Eastern District of New York. At our first appeiwance before Judge Kuntz on January 22, 20 J 9,
 we requested a speedy trial. We reiterated our rquest for a speedy trial in our appearances
 before Judge Kuntz on January 29 and February 7, 2019, and the Government on March 5, 2019
 reported that they were ready for trial when we <1ppeared before the Court of Appeals on an
 appeal of Mr. Boustani's order of detention.

          On March 28, 2019, despite my requests :or a speedy trial, Judge Kuntz scheduled the
 trial in Boustani to commence on October 7, 201 ~. We expect the trial of that matter to last four
 to six weeks. I advised Judge Kuntz that Your Honor had already set the trial of this matter to
 commence on October 21, 2019, and again requ::sted an earlier trial date. Judge Kuntz invited
 the defense to speak with the Government to se(: ifthe Government would consent to an earlier
 date. The Government agreed to move the Bowwni trial to September, but I am scheduled for
 trial before the Honorable Paul A. Engelmayer cf the Southern District of New Yor~ in United
 States v. Jones, et al, 18 Cr. 834 (PAE) (S.D.N.'{.), to commence on September 9, 2019. There
 are currently four defendants in that matter, and the Government estimates that trial will take
 three to four weeks. My client in that matter, Roland Martin, is detained, so that matter cannot
 be adjourned.

          N~w YORr-'.   WA~Hl!>;GTON   liOL.:510'<    PARIS   LoNOON      FRANKrlJfl1   BRUSSEL~   f\.iILAI'<   ROMF.
                                  m alliance \\11th Dickson Minu W S, Lnndon and F.dmburgh
        Case 1:18-cr-00333-JGK Document 63 Filed 05/28/19 Page 2 of 2
          Case 1:18-cr-00333-JGK Document 62 Filed 05/21/19 Page 2 of 2



         The Government in Boustani has refused to agree to a trial date before September. On
April 18, 2019, l wrote to Judge Kuntz advising him of the conflicting, previously-scheduled
trial dates and the Government's refusal to consert to a trial date before September. In that
letter, a copy of which is attached, we again requested that Judge Kuntz set the matter for trial
before September. There has been no response to that letter from the Court.

         We have explained the situation to Mr. Aiyer and reminded him of his right to a speedy
trial. It is Mr. Aiyer's preference to delay his trial so that l may continue to serve as his trial
counsel. Accordingly, we request that Your Honor set this matter for trial in January 2020, as we
believe a December 2019 start to the trial would cause the trial to conflict with the holidays.

       This is the first request for adjournment oi'the trial. The Government has declined to
consent to this request, stating that they believe trat the request is premature because Judge
Kuntz may yet decide to reschedule the Boustani trial. In light of the fact that Judge Kuntz has
denied our multiple requests for an earlier trial date, and our need to gain clarity as to whether
my clients in Jones, Boustani and this matter will be able to be represented at trial by the counsel
they have chosen, we respectfully request that the Court grant this request for adjournment at.this
time.

       We appreciate Your Honor's consideration of this request.

Respectfully submitted,

/s/ Michael S. Schachter

Michael S. Schachter



cc:    Kevin Hart, Esq.
       Eric Hoffmann, Esq.
       David Chu, Esq.
       Katherine Calle, Esq.
       Department of Justice, Antitrust Division (by e-mail)
